internal_revenue_service department of the treasury significant index nos washington dc contact person telephone number in reterence to op e ep a date sep in re legend plan_sponsor x plan q plan e on behalf of plan_sponsor x representative you have asked us issues for whom you are the authorized to rule on the following two whether the establishment adoption and operation of plan e causes plan q and or the fund in the caption to lose tax-qualification or tax-exemption and whether the method of funding of plan e jeopardizes the tax-qualified and tax-exempt status of plan q and or the fund facts plan q which currently covers approximately big_number employees pincite companies is a qualified multiemployer defined benefit pen- sion plan that has been in existence since september has been amended on a number of occasions since then to providing benefits beginning at normal_retirement_age plan q also offers certain early retirement pensions for those with specified periods of service desired liberalizations in and in addition oo o72 these latter provisions have however been restricted by the requirements of sec_415 of the internal_revenue_code hereinafter the code that imposes limitations on the amounts of benefits that can be provided by a qualified_plan to deal with this situation plan_sponsor x proposes to establish plan e which will essentially provide the excess of the full amount that plan q would provide were it not for the limitations over vide taking into account the restrictions so that the two plans ie viding what is intended is meant to be an excess_benefit_plan that is given in sec_3 employee_retirement_income_security_act_of_1974 in all respects consistent with the definition of plan q and plan e together will end up pro- the amount that plan q will actually pro- plan e clearly a non-qualified plan of the is expected that for all practical purposes plan e will be when a participant in plan q retires with a the amount of this reduction will thereupon become payable it an unfunded plan monthly benefit that was initially calculated in accordance with the main benefit formula of plan q but was then reduced to comply with those provisions in plan q that are required by code sec_415 from plan e first month and each month thereafter withdraw from contribu- tions currently being received by plan q ie paid in by the various employers in accordance with the collective bargaining agreement s the amount of the aforementioned reduction and transmit only the balance to plan q this amount will go first to plan e and then immediately be paid_by plan e to the participant to enable this the plan_administrator will for the no possibility of thus there will be no build-up of unexpended funds in plan e furthermore there is plan q to plan e to meet obligations of plan e since the only source from which plan e benefits can be paid is funds that are simply withdrawn from the stream of current contributions being made in accordance with the collective bargaining agreement s also to plan q since the only funds ever paid to plan f place are immediately designated for the payment of benefits from plan e and cannot be diverted for any other purpose is impossible for any funds in plan e to be transferred in the first a transfer of funds from it law of the employee retirement income security act of sec_3 defines an excess_benefit_plan as one maintained solely for the purpose of providing benefits for certain plan partici- pants in excess of the limitations imposed by sec_415 of the internal_revenue_code without regard to whether the plan is ae -3- funded with respect to excess_benefit plans there is no corresponding section in the code itself code sec_412 provides minimum_funding requirements that must be satisfied in pension plans code sec_415 in particular subsection b thereof sets out limitations on benefits payable from a qualified defined_benefit_plan_code sec_401 provides that a_trust shall not consti- tute a qualified_trust if the plan of which the trust is a part provides for benefits or contributions which exceed the limita- tions of code sec_415 sec_1 -1 b of the income_tax regulations states that a plan is on an ongoing basis all of the plan assets are available to pay benefits to plan participants a single_plan if and only if argument under the definition of a single_plan in the regulations plan q and plan e considered together do not constitute a single_plan since there is no possibility of transfer of assets from either one ie plan q or plan e to pay benefits provided by the other is since plan e ately from plan q and merely provides for certain supplementation to benefits that are payable from plan q the existence of plan e does not affect the qualified status of plan q a non-qualified unfunded plan operating separ- it as to the funding of plan e and the impact if any that it has on the funding of plan q is noted first that the level of contributions being made overall is set by the collective bar- gaining agreement s and thus is determined only indirectly if at all funding requirements of code sec_412 must be satisfied independently of the contribution required under the collective bargaining agreement s thus minimum_funding requirements for plan q are unaffected by amounts paid to plan e by actuarial calculations in any case the minimum it is also the case that any impact on the actual contributions which are made to plan q but which might seem to be attributable to plan e would not affect the qualified status of plan q plan is or is not qualified according to whether it complies with sec_401 through sec_412 code sec_412 of the code whereas funding issues are addressed in and other sections not including a -4- conclusions the establishment and adoption of plan e does not cause plan q and or the fund associated therewith to lose tax qualification or tax-exemption the method of funding of plan e does not jeopardize the tax-qualified and tax-exempt status of plan q or of the fund associated therewith notes this ruling does not consider the more general issue of plan q’s qualified status --specifically whether plan q complies with all the relevant requirements of the internal_revenue_code for qualification this letter addresses only the impact if any of the adoption of plan e along with its funding method on the purportedly otherwise qualified status of plan q this ruling is directed only to the organization that requested it not be used or cited by others as precedent code sec_6110 provides that it may sincerely yours nhu - hegp martin l pippins acting chief actuarial branch oa
